887 F.2d 1080
1989-2 Trade Cases   68,784
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.PINEHURST ENTERPRISES, INC.;  Pinehurst Water Company;Pinehurst Sanitary Company, North CarolinaCorporations, Plaintiffs-Appellants.v.The TOWN OF SOUTHERN PINES, a North Carolina MunicipalCorporation;  the Council of the Town of Southern Pines,North Carolina, the governing body of the Town of SouthernPines, including all members of the Council of the Town ofSouthern Pines in their official capacities;  Jane Clark, inher capacity as Mayor of the Town of Southern Pines;William Coleman, in his capacity as Town Manager of the Townof Southern Pines, Defendants-Appellees.
No. 88-1142.
United States Court of Appeals, Fourth Circuit.
Argued:  Feb. 8, 1989.Decided:  Sept. 28, 1989.

Edward Smoot Finley, David Frankman Peters (Alaine Y. Miller, Sondra J. Tomlinson, Hunton & Williams, on brief), for appellants.
Gusti W. Frankel (Roddey M. Ligon, Jr., Womble, Carlyle, Sandridge & Rice;  W. Lamont Brown, Brown, Robbins, May, Pate, Rich, Scarborough & Burke, on brief), for appellees.
Before ERVIN, Chief Judge, CHAPMAN, Circuit Judge, and N. CARLTON TILLEY, Jr., United States District Judge for the Middle District of North Carolina, sitting by designation.
PER CURIAM:


1
This matter involves a dispute between public utilities regarding who is to provide water and sewer services to an area annexed within the boundaries of the town of Southern Pines.  Plaintiff-Appellant Pinehurst Enterprises, Inc.'s complaint alleged claims under Sections 1 and 2 of the Sherman Act, 15 U.S.C. Sec. 1 and Sec. 2, as well as under 42 U.S.C. Sec. 1983, 7 U.S.C. Sec. 1926, and a variety of pendent state claims.  The district court, in an opinion reported at 690 F.Supp. 444 (M.D.N.C.1988), dismissed the 42 U.S.C. Sec. 1983 claims, granted summary judgement against Pinehurst Enterprises, Inc. on the remaining federal claims and dismissed the state claims for lack of pendent jurisdiction.


2
We agree with the district court's treatment of the issues and affirm for the reasons set out in its opinion.


3
AFFIRMED.